DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 03/31/2020.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1, 4-5, 10, 12, applicant has use the term "fastening means", and examiner sees that according to the specification such means are disclose to be a screw, for the sake of examining examiner will interpret as anything that is equivalent.  
Claims 2-10 depend directly or indirectly from a claim interpretation and are, therefore, rejected for the reasons set above.

Regarding claims 1-2, 10 applicant has use the term "motor/inverter sealing means", and examiner sees that according to the specification such means are disclose to be rubber, for the sake of examining examiner will interpret as anything that is equivalent.  
Claims 3-19 depend directly or indirectly from a claim interpretation and are, therefore, rejected for the reasons set above.

Regarding claims 6 and 14 applicant has use the term "receptacle sealing 10means", and examiner sees that according to the specification such means are disclose to be rubber, for the sake of examining examiner will interpret as anything that is equivalent.  
Claim 16 depends directly from a claim interpretation and is, therefore, rejected for the reasons set above.

Regarding claims 7-8, 15-16 applicant has use the term "closure sealing means", and examiner sees that according to the specification such means are disclose to be rubber, for the sake of examining examiner will interpret as anything that is equivalent.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7, 10, 15-16 recites “it comprises”.  There is insufficient antecedent basis for this term.  For the sake of examining applicant when using “it comprises” is referring to “a drive device”.
Claim 8 depends directly from a rejected claim and is, therefore, rejected for the reasons set above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukuno et al (20160308299)

Regarding claim 1. Mukuno teaches a drive device [device of fig 1], in particular for a motor vehicle [¶18], comprising: an electric motor and an inverter [motor in 20 and inverter in 10], wherein the electric motor fur5ther comprises at least one electrically conductive motor contact element [42] for electrically contacting a respective electrically conductive inverter contact element [32] of the inverter, 
wherein, the motor contact element is mounted directly or via a motor sealing means on a motor housing component [22] of a motor hous10ing [¶19] of the electric motor and the inverter contact element is mounted directly or via an inverter sealing means on an inverter housing component [12] of an inverter housing of the inverter, 
wherein the motor contact element and the inverter contact element are mechanically fastened to one another by a fastening means [see 32 is structure to behave in a spring like style to be secured with 42 and working with B2], 
wherein the fastening means and a 15respective housing-external section [i.e. external section respectively of 10 and 20] of the motor contact element and the inverter contact element are accommodated in a liquid-tight receptacle chamber [function of S2], which is at least sectionally formed by the inverter housing component and the motor housing component [¶40]. 	 

Regarding claim 202. Mukuno teaches the drive device as claimed in claim 1, wherein, the motor contact element is enclosed by the motor housing component or the motor housing component and the motor sealing means in such a way that the motor housing is terminated liquid-tight at least in the region of the motor contact element [¶40], and/or in that the inverter contact element is enclosed 25by the inverter housing component or the inverter housing component and the inverter sealing means in such a way that the inverter housing is terminated liquid-tight at least in the region of the inverter contact element.  

Regarding claim 303. Mukuno teaches the drive device as claimed in claim 1, wherein, the inverter housing and/or the motor housing are terminated liquid-tight [implicit contact device is waterproof].  

Regarding claim 4. Mukuno teaches the drive device as claimed in claim 1, wherein, the motor contact element or the inverter contact element comprises a passage [passage allowing for 42], through which the fastening means engages.  

Regarding claim 55. Mukuno teaches the drive device as claimed in claim 4, wherein, the fastening means is a screw [B2], which engages in a thread formed by the inverter contact element or the motor contact element.  

Regarding claim 6. Mukuno teaches the drive device as claimed in claim 4, wherein, a receptacle sealing 10means [S1] is arranged between the motor housing component and the inverter housing component, to terminate the liquid-tight receptacle chamber liquid-tight on a side of the passage of the motor contact element facing toward the inverter contact element [housing being waterproof protects side of passage] or on a side of the passage of the inverter contact element facing toward the motor con15tact element.  

Regarding claim 7. Mukuno teaches the drive device as claimed in claim 4, wherein, it comprises a closure element [44 ¶30], which is connected directly or via a closure sealing means to the motor housing component or the inverter housing component to 20terminate the liquid-tight receptacle chamber liquid-tight on a side of the passage [seal protects side of passage] of the motor contact element facing away from the inverter contact element or on a side of the passage of the inverter contact element facing away from the motor contact element.  

Regarding claim 258. Mukuno teaches the drive device as claimed in claim 7, wherein, the motor housing component or the inverter housing component forms at least one spacer [S1 i.e. material that inhabits a space, 44 rest on S1], on which the closure element rests directly or via the closure sealing means and which spaces apart the closure element from the passage.  

Regarding claim 309. Mukuno teaches the drive device as claimed in claim 1, wherein, the motor housing component is connected via a motor housing seal to a further motor housing component [40], and/or in that the inverter housing component is connected via an inverter housing seal to a further inverter housing component. 
 
Regarding claim 10. Mukuno teaches a motor vehicle [disclose in ¶18], wherein, it comprises a drive device [fig 1], comprising: an electric motor and an inverter [motor in 20 and inverter in 10], 
wherein the electric motor comprises at least one electrically conductive motor contact element [42] for 5electrically contacting a respective electrically conductive inverter contact element [32] of the inverter, 
wherein, the motor contact element is mounted directly or via a motor sealing means on a motor housing component [22] of a motor housing [¶19] of the electric motor and the inverter contact element is mounted di10rectly or via an inverter sealing means on an inverter housing component [12] of an inverter housing of the inverter, 
wherein the motor contact element and the inverter contact element are mechanically fastened to one another by a fastening means [see 32 is structure to behave in a spring like style to be secured with 42 and working with B2], wherein the fastening means and a respective housing-external section [i.e. external section respectively of 10 and 20] of the motor contact element and 15the inverter contact element are accommodated in a liquid-tight receptacle chamber [function of S2], which is at least sectionally formed by the inverter housing component and the motor housing component [¶40].  

Regarding claim 11. Mukuno teaches the drive device as claimed in claim 2, wherein, the inverter housing 20and/or the motor housing are terminated liquid-tight [implicit device is waterproof].  

Regarding claim 12. Mukuno teaches the drive device as claimed in claim 2, wherein, the motor contact element or the inverter contact element comprises a passage [passage receiving 42], through which the fastening means engages.  

Regarding claim 13. Mukuno teaches the drive device as claimed in claim 3, wherein, the motor contact element or the inverter contact element comprises a passage [passage receiving 42], through which the fastening means engages.  

Regarding claim 3014. Mukuno teaches the drive device as claimed in claim 5, wherein, a receptacle sealing means [S1] is arranged between the motor housing component and the inverter housing component, to terminate the liquid-tight receptacle chamber liquid-tight on a side of the passage of the motor contact element [housing being waterproof protects side of passage] facing toward the inverter contact element or on a side of the 1307780615US passage of the inverter contact element facing toward the motor contact element.  

Regarding claim 15. Mukuno teaches the drive device as claimed in claim 5, wherein, it comprises a closure 5element [44 ¶30], which is connected directly or via a closure sealing means to the motor housing component or the inverter housing component to terminate the liquid-tight receptacle chamber liquid-tight on a side of the passage [seal protects side of passage] of the motor contact element facing away from the inverter contact element or on a side of the passage of the inverter contact el10ement facing away from the motor contact element.  

Regarding claim 16. Mukuno teaches the drive device as claimed in claim 6, wherein, it comprises a closure element [44 ¶30], which is connected directly or via a closure sealing means to the motor housing component or the inverter housing component to 15terminate the liquid-tight receptacle chamber liquid-tight on a side of the passage [seal protects side of passage] of the motor contact element facing away from the inverter contact element or on a side of the passage of the inverter contact el- ement facing away from the motor contact element.  

Regarding claim 2017. Mukuno teaches the drive device as claimed in claim 2, wherein, the motor housing component is connected via a motor housing seal to a further motor housing component [40], and/or in that the inverter housing component is connected via an inverter housing seal to a further inverter housing component.  

Regarding claim 18. Mukuno teaches the drive device as claimed in claim 3, wherein, the motor housing component is connected via a motor housing seal to a further motor housing component [40], and/or in that the inverter housing component is connected via an inverter housing seal to a further inverter housing 30component.  

Regarding claim 19. Mukuno teaches the drive device as claimed in claim 4, wherein, the motor housing component is connected via a motor housing seal to a further motor housing component [40], and/or in that the inverter housing component is 1407780615US connected via an inverter housing seal to a further inverter housing component.  

Regarding claim 20. Mukuno teaches the drive device as claimed in claim 5, wherein, the motor housing 5component is connected via a motor housing seal to a further motor housing component [40], and/or in that the inverter housing component is connected via an inverter housing seal to a further inverter housing component.

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839